EXECUTION VERSION





EMPLOYMENT AGREEMENT
This AGREEMENT (the “Agreement”) is entered into as of August 21, 2013, by and
between Peabody Energy Corporation, a Delaware corporation (the “Company”), and
Glenn L. Kellow (“Executive”).
RECITALS
WHEREAS, in order to induce Executive to accept employment with the Company and
to serve as its President and Chief Operating Officer, the Company desires to
provide Executive with compensation and other benefits on the terms and subject
to the conditions set forth in this Agreement; and
WHEREAS, Executive is willing to accept such employment and perform services for
the Company, on the terms and subject to the conditions hereinafter set forth;
WHEREAS, simultaneously with the execution of this Agreement, the Company and
Executive are entering into the Restrictive Covenant Agreement which is attached
hereto as Annex A and incorporated by reference herein (the “Restrictive
Covenant Agreement”);
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is agreed
by and between the parties as follows:
1.Employment.


1.1.Subject to the terms and conditions of this Agreement, the Company agrees to
employ Executive during the Term of Employment (as defined below) as its
President and Chief Operating Officer or in such other capacity of commensurate
or higher authority as may be designated by the Board of Directors of the
Company (the “Board”). In such capacity, Executive shall report to the Chairman,
the Chief Executive Officer, the Chairman and Chief Executive Officer or the
Board (any of the above, the “Designated Person”), and shall have the customary
powers, responsibilities and authority of executives holding such positions in
corporations of the size, type and nature of the Company, as it exists from time
to time, and as are assigned by the Designated Person.


1.2.Subject to the terms and conditions of this Agreement, Executive hereby
accepts employment as the Company's President and Chief Operating Officer
commencing as of September 16, 2013 (the “Commencement Date”) and agrees,
subject to any period of vacation or other approved leave, to devote his full
business time and efforts to the performance of services, duties and
responsibilities in connection therewith, subject at all times to review and
control of the Designated Person.


1.3.Subject to Executive's compliance with all of the provisions of this
Agreement, the Restrictive Covenant Agreement, the Company's Code of Business
Conduct and Ethics and other policies, nothing in this Agreement shall preclude
Executive from engaging in charitable work and community affairs, from
delivering lectures, fulfilling speaking engagements or teaching at educational
institutions, or from managing any investment made by him or his immediate
family with respect to which Executive is not substantially involved with the
management or operation of the entity in which the investment is made; provided
that no such investment in the equity securities of an entity with publicly
traded equity securities may exceed one percent (1%) of the equity of such
entity, and no such investment in any other entity may exceed five percent (5%)
of the equity of such entity, without the prior written approval of the Board;
and provided, further, that no such activities are permitted to the extent that
they



--------------------------------------------------------------------------------

EXECUTION VERSION



interfere with the performance of Executive's duties hereunder. Executive shall
not serve as a member of the board of directors or as a trustee of any other
corporation, association or entity without the prior approval of the Board;
provided, however, that Executive may serve as a member of the board of
directors or as a trustee of a charitable organization, subject to the prior
approval of the Designated Person.


2.Term of Employment. Executive's term of employment under this Agreement shall
commence on the Commencement Date and continue for three (3) years from the
Commencement Date, subject to earlier termination as provided in the Agreement
(the “Term of Employment”). It is intended that thereafter the terms of
Executive's employment shall not be governed by a written employment agreement
and that Executive shall be an “at will” employee of the Company. Executive and
the Company acknowledge that, during the Term of Employment, Executive's
employment with the Company may be terminated at any time, upon written notice
to the other party, with or without Cause (as defined in Section 6.3(b) below)
or for any or no reason, at the option either of the Company or of Executive.
However, as provided in this Agreement, during the Term of Employment Executive
may be entitled to severance and other benefits hereunder depending upon the
circumstances of his termination of employment.


3.Compensation.


3.1    Salary. During the Term of Employment, the Company shall pay Executive a
base salary (“Base Salary”) at the initial annual rate of $800,000. Such Base
Salary shall be payable in accordance with the ordinary payroll practices of the
Company. During the Term of Employment, the Compensation Committee of the Board
(the “Compensation Committee”), in consultation with the Designated Person,
shall review Executive's Base Salary in good faith, at least annually, in
accordance with the Company's customary procedures and practices regarding the
salaries of senior executives, and may adjust Executive's Base Salary following
such review. “Base Salary” for all purposes herein shall be deemed to be a
reference to the Base Salary in effect as of any date that requires the
determination of Executive's Base Salary hereunder.


3.2    Annual Bonus.


(a)In addition to Base Salary, Executive shall, commencing in 2013 and
continuing for each calendar year thereafter during the Term of Employment, be
eligible to receive an annual cash bonus (the “Bonus”) in accordance with a
program developed by the Compensation Committee in consultation with the
Designated Person, based on achievement of performance targets established by
the Compensation Committee as soon as practicable at or after the beginning of
the calendar year to which the performance targets relate. The performance
targets for the 2013 Bonus shall be determined before or as soon as practicable
after the Commencement Date. Executive's target Bonus opportunity for 2013 and
subsequent years will be 100% of his Base Salary, and his maximum Bonus
opportunity for each such year will be 200% of his Base Salary; provided,
however, that Executive's target and maximum Bonus opportunities for 2013 will
be prorated based on the number of business days of 2013 in the period starting
on the Commencement Date and ending December 31, 2013 (the “Proration Factor”);
and provided, further, that for 2013 (but not for any other year) Executive will
be paid a Bonus equal to the greater of (i) his prorated target Bonus
opportunity for 2013 based on the Proration Factor and (ii) the prorated Bonus
that Executive would have received for 2013 based on actual performance. The
Compensation Committee and/or the Designated Person shall review Executive's
Bonus opportunity in good faith from time to time in accordance with the
Company's customary procedures and practices regarding the bonus opportunities
of senior executives and may adjust Executive's Bonus opportunity following such
review.



2

--------------------------------------------------------------------------------

EXECUTION VERSION



(b)Executive's Bonus award for any calendar year shall be paid at the time
annual bonuses are paid to executive officers for such calendar year in
accordance with the Company's policies and practices, but in no event later than
March 15 of the calendar year following the later of (i) the calendar year in
which the Bonus is earned or (ii) the calendar year in which the Bonus is no
longer subject to a substantial risk of forfeiture within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
Treasury regulations and other guidance in effect thereunder (collectively,
“Section 409A”).


3.3    Equity-Based Compensation. Executive shall be eligible to receive annual
equity-based compensation awards under the Company's equity incentive plan(s)
(the “Long-Term Incentive Awards”). Any such Long-Term Incentive Awards shall be
governed by separate written grant agreements and, subject to Section 7(a)
hereof, shall have the same terms and conditions as the annual Long-Term
Incentive Awards made to the Company's other senior executives. The target
opportunity under Executive's annual Long-Term Incentive Award will be 375% of
Executive's Base Salary, and the maximum opportunity for any such equity based
awards with a variable payment schedule will be 200% of the target units;
provided, however, that for 2013 (but not for any other year) Executive will
receive Long-Term Incentive Awards, 50% of which shall be performance units and
50% of which shall be stock options on the Company's common stock (“Options”),
equal to his prorated target opportunity for 2013 based on the Proration Factor.
The Compensation Committee, in consultation with the Designated Person shall
review the grant date value of Executive's Long-Term Incentive Awards in good
faith from time to time in accordance with the Company's customary procedures
and practices regarding the long-term incentive awards of senior executives, and
may adjust the grant date value of future Long-Term Incentive Awards to
Executive following such review.


3.4    Additional Award. The Company will make a one-time cash payment to
Executive of $500,000 (net of withholding) on the first payroll date following
the Commencement Date (the “Additional Award”). If Executive's employment
terminates within twenty-four (24) months of the Commencement Date other than by
reason of (a) death, (b) Disability (as defined in Section 6.4 hereof), (c)
termination by the Company without Cause (as defined in Section 6.3(b) hereof)
or (d) resignation for Good Reason (as defined in Section 6.2(d) hereof),
Executive will repay to the Company an amount equal to the Additional Award
multiplied by a fraction whose numerator shall be twenty-four (24) less the
number of whole months that have elapsed from the Commencement Date to the date
of Executive's termination of employment and whose denominator shall be
twenty-four (24), and, under such circumstances, Executive will repay such
amount of the Additional Award on the date of his Separation from Service (as
defined in Section 6.2(c) below).


3.5    Performance-Based Inducement Equity Award. On the Commencement Date, the
Company will make a one-time award of performance-based restricted stock units
(“RSUs”) to Executive under the Company's equity incentive plan (the “Plan”)
consisting of that number of RSUs determined by dividing $2,000,000 by the
closing price of the Company's common stock on the New York Stock Exchange on
the Commencement Date (the “Inducement Equity Award”). The RSUs included in the
Inducement Equity Award will vest in accordance with the following provisions:


(a)    50% of the RSUs will vest only if total shareholder return (“TSR”) (which
measures cumulative stock price appreciation plus dividends) of the Company's
common stock for any period of twenty (20) consecutive trading days between the
Commencement Date and the fourth anniversary of the Commencement Date exceeds by
at least twenty percent (20%) the TSR of the Company's common stock on the
Commencement Date; and


(b)    The remaining 50% of the RSUs will vest only if the TSR of the Company's
common stock for any period of twenty (20) consecutive trading days between the

3

--------------------------------------------------------------------------------

EXECUTION VERSION



Commencement Date and the fifth anniversary of the Commencement Date exceeds by
at least forty percent (40%) the TSR of the Company's common stock on the
Commencement Date.


(c)Vesting of the RSUs will also be conditioned on Executive's continued
employment with the Company through the fifth anniversary of the Commencement
Date; provided, however, that if Executive's employment with the Company
terminates by reason of death or Disability, or, in the event that Executive's
employment terminates by reason of termination by the Company without Cause or
resignation for Good Reason (other than pursuant to Section 6.2(d)(vi) hereof),
the RSUs will continue to vest in accordance with their terms, subject to
Executive's compliance with the Restrictive Covenant Agreement, as though
Executive remained employed with the Company through the fifth anniversary of
the Commencement Date; and provided, further, that if Executive's employment
terminates by reason of resignation for Good Reason pursuant to Section
6.2(d)(vi) hereof, a prorated portion of the RSUs, based on the period beginning
on the Commencement Date and ending on the date of resignation, will continue to
vest in accordance with their terms, subject to Executive's compliance with the
Restrictive Covenant Agreement, as though Executive remained employed with the
Company through the fifth anniversary of the Commencement Date.


Determinations of TSR will be based on the relevant closing prices of the
Company's common stock on the New York Stock Exchange. The number of shares of
the Company's common stock which may be delivered with respect to RSUs which
satisfy the vesting conditions in Section 3.5(c) above will be based on the
actual results under the conditions of Sections 3.5(a) and 3.5(b) above, and the
terms of the awards. The RSUs which satisfy all of the applicable vesting
conditions will be settled by delivery of the corresponding number of shares of
the Company's common stock on the first trading day following the fifth
anniversary of the Commencement Date, or as soon as administratively possible,
but no later than March 15 following the fifth anniversary of the Commencement
Date unless the RSUs vest by virtue of Executive's termination of employment by
reason of death or Disability, in which case the RSUs will be settled within 30
days following the date of the satisfaction of conditions, if any, under
Sections 3.5(a) and 3.5(b) above, but no later than March 15 following the date
of such satisfaction of conditions.
3.6    Clawback. If Executive breaches any provision of the Restrictive Covenant
Agreement, or if the Company terminates Executive's employment for Cause, the
Board may require that he (a) will forfeit any unsettled portion of the
Inducement Equity Award, whether or not vested, (b) will repay to the Company
the Additional Award previously paid to him and (c) will pay to the Company a
cash amount equal to the fair market value of any shares of the Company's common
stock previously delivered in settlement of all or any portion of the Inducement
Equity Award, with fair market value determined pursuant to the Plan as of the
date of such payment.


4.Employee Benefits.


4.1    Employee Benefit Programs, Plans and Practices; Perquisites. During the
Term of Employment, the Company shall provide Executive with employee benefits
and perquisites on the same terms that it provides such benefits and perquisites
to its other senior executives under programs that are in effect and open to new
participants on the Commencement Date, including retirement benefits, health and
welfare benefits, the Continuation Benefits and Relocation Benefits (as defined
in Section 6.2(b)(ii)(B)), directors and officers insurance and/or an
indemnification agreement that covers claims arising out of actions or inactions
occurring during Executive's employment with the Company, and other employee
benefits and perquisites which the Company may make available to its senior
executives from time to time in its discretion on and after the Commencement
Date. Executive's rights, if any, under any employee benefit plans or programs
of the Company as of the Commencement Date shall continue in accordance with
plan or program terms as in effect at any given time. Notwithstanding the
foregoing, the

4

--------------------------------------------------------------------------------

EXECUTION VERSION



Company shall have the right to amend or terminate any employee benefit plan or
program and any perquisites; and provided, further, that any rights of Executive
to security arrangements or to the use of aircraft owned or chartered by the
Company for non-business use shall be limited to the same rights that are
extended to senior executives other than the Chairman and Chief Executive
Officer.


4.2    Relocation. Executive will relocate his and his family's principal
residence to St. Louis, Missouri or the surrounding region no later than
December 31, 2014. Executive will receive the standard Company relocation
package in accordance with the Company's relocation policy. To the extent not
covered by the relocation policy, Executive shall be entitled, in addition, to
an allowance of up to $3,500 per month for twelve (12) months beginning with the
Commencement Date for the rental of a furnished apartment in the St. Louis,
Missouri or the surrounding region.


4.3    Vacation. Executive shall be entitled to five (5) weeks of paid vacation
in each calendar year and Company-designated holidays, which shall be taken at
such times as are consistent with Executive's responsibilities hereunder;
provided, however, that Executive's vacation for 2013 will be prorated based on
the Proration Factor.


4.4    Tax Assistance. For the period of time that Executive's international
relocation has a dual taxation impact, but no longer than five (5) years from
the Commencement Date, the Company shall provide Executive with reasonable
assistance in preparation of his annual tax returns. These services will be
provided through a financial services firm designated by the Company.


5.Expenses. Subject to prevailing Company policy or guidelines, the Company will
reimburse Executive for all reasonable expenses incurred by Executive in
carrying out his duties on behalf of the Company, provided that payment or
reimbursement of expenses shall be made promptly and in no event later than
December 31 of the year following the year in which such expenses were incurred,
the amount of such expenses eligible for payment or reimbursement in any year
shall not affect the amount of such expenses eligible for payment or
reimbursement in any other year and no such right to payment or reimbursement
shall be subject to liquidation or exchange for another benefit.




6.Termination of Employment.


6.1    Termination of Employment for Any Reason. Except as otherwise
specifically provided in this Agreement, the Company or Executive may terminate
Executive's employment during the Term of Employment at any time for any reason
by written notice to the other party at least thirty (30) days in advance of the
date of termination of Executive's employment. In the event of a termination of
Executive's employment for any reason during the Term of Employment, the Company
shall pay to Executive:


(a)within five (5) business days following the date of termination of
Executive's employment, a lump sum that includes: (i) Executive's Base Salary
earned on or prior to the date of such termination but not yet paid to Executive
in accordance with the Company's customary procedures and practices for the
payment of executive salaries; and (ii) any vacation time accrued but unused as
of the date of such termination; and


(b)(i) any benefits accrued and vested under any of the Company's employee
benefit programs, plans and practices on or prior to the date of termination of
Executive's employment; and (ii) any business expenses incurred by Executive and
properly submitted for reimbursement, but not yet reimbursed by the Company
under Section 5 above as of the date of such termination.



5

--------------------------------------------------------------------------------

EXECUTION VERSION



The amounts described in (a) and (b) above are collectively referred to herein
as the “Accrued Obligations” and shall be paid in accordance with the terms of
such Company programs, plans and practices. The Accrued Obligations shall be
paid in addition to any amounts payable under any other provision of this
Section 6 due to the termination of Executive's employment. Any business
expenses incurred by Executive before his employment termination date and
properly submitted for reimbursement before or within ninety (90) days after the
employment termination date shall be processed and paid in accordance with
Section 5, and, to the extent administratively feasible, within five (5)
business days after the receipt of the documentation supporting the request for
reimbursement.


6.2    Termination by the Company without Cause or Termination by Executive for
Good Reason.


(a)    Notice Requirements.


(i)General. Except as otherwise provided in paragraph (ii) below with respect to
a Good Reason termination, the Company or Executive may terminate Executive's
employment during the Term of Employment at any time for any reason by written
notice to the other party at least thirty (30) days in advance of the date of
termination of Executive's employment.


(ii)Good Reason Notice Requirements and Cure Period. If Executive terminates his
employment during the Term of Employment for Good Reason (as defined in Section
6.2(d) hereof), Executive shall provide written notice to the Company at least
forty-five (45) days in advance of the date of termination, such notice shall
describe the conduct Executive believes to constitute Good Reason and the
Company shall have the opportunity to cure the Good Reason within thirty (30)
days after receiving such notice. If the Company cures the conduct that is the
basis for the potential termination for Good Reason within such thirty (30) day
period, Executive's notice of termination shall be deemed withdrawn. If
Executive does not give notice to the Company as described in this Section
6.2(a)(ii) within ninety (90) days after an event giving rise to Good Reason,
Executive's right to claim Good Reason termination on the basis of such event
shall be deemed waived.


(b)    Severance Benefits.


(i)    Severance Payment. If Executive's employment is terminated during the
Term of Employment by Executive for Good Reason (as defined in Section 6.2(d)
hereof) or by the Company for a reason other than Cause (as defined in Section
6.3(b) hereof), the Company, as severance, shall pay to Executive an amount (the
“Severance Payment”) equal to the total of:


(A)two (2) times Executive's Base Salary on the date of Executive's Separation
from Service (except as provided in Section 6.2(d)); plus


(B)an additional amount equal to two (2) times Executive's Reference Bonus. As
used herein, Executive's “Reference Bonus” means (I) the average of the actual
Bonus awards paid to Executive by the Company for the three (3) calendar years
preceding the date of Executive's employment termination; or (II) if Executive
has not been employed long enough to have been paid a Bonus for three (3)
calendar years preceding the date of his employment termination, the average of
the actual Bonus awards paid to Executive by the

6

--------------------------------------------------------------------------------

EXECUTION VERSION



Company for the two (2) calendar years preceding the date of Executive's
employment termination; or (III) if Executive has not been employed long enough
to have been paid a Bonus for two (2) calendar years preceding the date of his
employment termination, his actual Bonus for the one (1) calendar year preceding
the date of Executive's employment termination; or (IV) if Executive's
employment terminates before he has been paid a Bonus for 2014, his actual Bonus
earned for 2013 on an annualized basis; or (V) if Executive's employment
terminates before he has been paid a Bonus for 2013, his actual Bonus earned for
2013 in accordance with Section 3.2(a)); provided, however, that the Reference
Bonus will include any previously earned but unpaid Bonus amounts for any year
included in the determination of the Reference Bonus; plus




(C)an additional amount equal to two (2) times six percent (6%) of Executive's
Base Salary on the date of Executive's Separation from Service (except as
provided in Section 6.2(d)) (to compensate Executive for Company contributions
he otherwise might have received under the Company's retirement plan).


The Company shall pay to Executive (x) one-quarter (¼) of such Severance Payment
in a lump sum payment on the earlier to occur of Executive's death or the first
business day immediately following the six (6) month anniversary of Executive's
Separation from Service (as defined in Section 6.2(c) below) and (y) the
remaining three quarters (¾) of the Severance Payment in eighteen (18)
substantially equal monthly payments beginning on the first day of the month
next following the initial lump sum payment. Notwithstanding the foregoing,
Executive shall only be entitled to receive the Severance Payment to the extent
that he shall execute and deliver (and, if applicable, not revoke) a release of
claims against the Company (and its officers, directors, employees, affiliates,
stockholders, etc.) in a form satisfactory to the Company in the Company's sole
discretion (the “Release”), and such shall be in full force and effect. Nothing
in the Release will modify or affect any rights that Executive has to be
indemnified and held harmless for any acts or omissions to act as an employee of
the Company under any indemnification policies or other agreement of the Company
or of any other party, as in effect at any time and from time to time, or under
applicable law. Excluded from the Release shall be any claims that cannot be
waived by law, including, but not limited to, the right to participate in an
investigation conducted by certain government agencies.
The form of Release shall be delivered to Executive by the Company at the time
of, or within fifteen days (15) days after, Executive's Separation from Service.
From the date of delivery of the form of Release to Executive by the Company,
Executive shall have a minimum of twenty-one (21) and a maximum of forty-five
(45) days, as set forth therein, to review and execute the Release and deliver
it to the Company. If required by law in order for the Release to become fully
effective, Executive shall be given the opportunity to revoke all or a portion
the Release within seven (7) days after execution and delivery thereof. Should
Executive revoke all or any portion of the Release within any such revocation
period, then Executive will be treated hereunder as if he did not execute the
Release.
(ii)    Unpaid Bonus, Prorated Bonus, Continuation Benefits and Relocation
Benefits. In addition, if Executive's employment is terminated during the Term
of Employment by Executive for Good Reason (as defined in Section 6.2(d) hereof)
or by

7

--------------------------------------------------------------------------------

EXECUTION VERSION



the Company for a reason other than Cause (as defined in Section 6.3(b) hereof),
the following provisions shall apply:


(A)    Unpaid Bonus and Prorated Bonus. The Company shall pay to Executive (I)
any unpaid Bonus earned by Executive with respect to the fiscal year immediately
preceding the calendar year of termination, if any, and (II) a prorated bonus
(the “Prorated Bonus”) for the fiscal year of termination of Executive's
employment, calculated as the Bonus Executive would have received in such year
based on actual performance multiplied by a fraction, the numerator of which is
the number of business days during the calendar year of termination that
Executive was employed and the denominator of which is the total number of
business days during the calendar year of termination. The unpaid Bonus and the
Prorated Bonus shall be payable when annual bonuses are paid to other senior
executives of the Company, but in no event later than March 15 of the calendar
year following the later of (1) the calendar year in which the Bonus is earned
or (2) the calendar year in which the Bonus is no longer subject to a
substantial risk of forfeiture within the meaning of Section 409A.




(B)    Continuation Benefits; Relocation Benefits. Executive shall be entitled
to continuation of group health coverage (including medical, dental, and vision
benefits, to the extent permitted under the applicable plan), and the health
care flexible spending account (to the extent required to comply with COBRA
continuation coverage requirements) (collectively, the “Continuation Benefits”)
in accordance with the applicable plan terms for a period of up to eighteen (18)
months following the date of Executive's Separation from Service (the “Benefit
Continuation Period”); provided, however, that Executive pays the full cost of
his coverage under such plans, except that Executive shall pay only the required
contributions for any health care continuation coverage required to be provided
to or on behalf of Executive under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), on the same basis as any other
plan participant electing similar COBRA continuation coverage under the Company
health plan; and provided, further, that any such coverage shall terminate to
the extent that Executive is offered or obtains comparable benefits from any
other employer during the Benefit Continuation Period. Executive shall be
reimbursed by the Company, on an after-tax basis, for his cost of the
Continuation Benefits (except that the reimbursement for his required
contributions for COBRA health care continuation coverage shall be reduced by an
amount equal to the cost paid by an active employee for similar coverage under
the Company health plan). Executive shall also be provided relocation benefits
back to Australia for himself and his family in accordance with the Company's
International Relocation Policy as in effect from time to time (the “Relocation
Benefits”). The amount of expenses eligible for reimbursement, Continuation
Benefits or Relocation Benefits provided during one calendar year shall not
affect the expenses eligible for reimbursement or amount of Continuation
Benefits or Relocation Benefits provided during a subsequent calendar year
(except with respect to health plan maximums imposed on the reimbursement of
expenses referred to in Code Section 105(b)), the right to reimbursement or
Continuation Benefits or Relocation Benefits may not be exchanged or substituted
for other forms of compensation to Executive, and any reimbursement or payment
under the Continuation Benefits or Relocation Benefits arrangements will be paid
in accordance with applicable plan terms and

8

--------------------------------------------------------------------------------

EXECUTION VERSION



no later than the last day of the calendar year following the calendar year in
which Executive incurred the expense giving rise to such reimbursement or
payment.


(iii)Forfeiture and Repayment. Notwithstanding the foregoing, if Executive
breaches any provision of the Restrictive Covenant Agreement, the Board may
require that the remaining balances of the Severance Payment, the Prorated
Bonus, and any Continuation Benefits or Relocation Benefits not required by law
shall be forfeited, and Executive will repay to the Company any portion of the
Severance Payment, the Prorated Bonus and any reimbursement for Continuation
Benefits or Relocation Benefits not required by law previously paid to him.


(c)Separation from Service. For purposes of this Agreement, the term “Separation
from Service” means a “separation from service” as such term is defined under
Section 409A. The terms “terminate,” “termination,” “termination of employment,”
and variations thereof, when used in this Agreement in connection with
Executive's employment, are intended to mean a termination of employment that
constitutes a Separation from Service. For purposes of the determination of
whether Executive has had a “separation from service” as described under Section
409A, the terms “Company,” “employer” and “service recipient” mean Peabody
Energy Corporation and any affiliate with which Peabody Energy Corporation would
be considered a single employer under Code Section 414(b) or (c), provided that,
in applying Code Section 1563(a)(1), (2), and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b), the language “at
least 50 percent” is used instead of “at least 80 percent” each place it appears
in Code Section 1563(a)(1), (2), and (3), and in applying Treasury Regulation
Section 1.414(c)-2 for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Code Section
414(c), “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Treasury Regulation Section 1.414(c)-2. In addition, where
the use of a definition of “Company,” “employer” or “service recipient” for
purposes of determining a “separation from service” is based upon legitimate
business criteria, in applying Code Section 1563(a)(1), (2), and (3) for
purposes of determining a controlled group of corporations under Code Section
414(b), the language “at least 20 percent” is used instead of “at least 80
percent” each place it appears in Code Section 1563(a)(1), (2), and (3), and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c), the language “at least 20 percent” is used
instead of “at least 80 percent” each place it appears in Treasury Regulation
Section 1.414(c)-2.




(d)Good Reason. For purposes of this Agreement, the term “Good Reason” means:


(i)a reduction, other than a reduction that generally affects all
similarly-situated executives and does not exceed ten percent (10%) in one year
or twenty percent (20%) in the aggregate over three (3) consecutive years, by
the Company in Executive's Base Salary from that in effect immediately prior to
the reduction (in which event the Severance Payment shall be calculated based on
Executive's Base Salary in effect immediately prior to any such reduction);


(ii)a material reduction, other than a reduction that generally affects all
similarly-situated executives, by the Company in Executive's Bonus opportunity
and maximum Bonus opportunity from those in effect immediately prior to any such
reduction (in which event any portion of the Severance Payment that relates to
Bonus

9

--------------------------------------------------------------------------------

EXECUTION VERSION



Awards shall be calculated based on the Bonus in effect immediately prior to any
such reduction);


(iii)relocation of Executive's primary office by more than 50 miles from the
location of Executive's primary office as of the date of this Agreement;


(iv)any material diminution or material adverse change in Executive's duties or
responsibilities as they exist as of the Commencement Date;


(v)a failure on the part of the Company to obtain a written assumption of its
obligations under this Agreement by a successor owner of substantially all of
the Company's assets in connection with a merger, consolidation, asset sale,
liquidation, combination or other similar transaction; or


(vi)the appointment of any person other than Executive as the Company's chief
executive officer on a non-interim basis immediately following the resignation
or termination of the person serving as the chief executive officer of the
Company as of the date hereof.




6.3    Voluntary Termination by Executive; Discharge for Cause.


(a)    In the event that Executive's employment is terminated (i) by the Company
for Cause, as hereinafter defined, in which event no advance written notice is
required, or (ii) by Executive for a reason other than Good Reason, Disability
or death, the Company shall pay to Executive only the Accrued Obligations.
Executive's termination of employment shall be considered to have been a
termination by the Company for Cause if, following the termination of
Executive's employment, the Company determines that Executive's employment could
have been terminated for Cause (and for these purposes, “Cause” will be
determined without giving consideration to any “cure” period included in the
definition of “Cause”). If such determination is made within two (2) years
following Executive's termination of employment, the Company reserves the right
to recoup any Severance Payment paid to Executive.


(b)    As used herein, the term “Cause” means:


(i)    any material and uncorrected breach by Executive of the terms of this
Agreement, including, but not limited to, engaging in action in violation of the
Restrictive Covenant Agreement;


(ii)    any willful fraud or dishonesty of Executive that can reasonably be
expected to have a detrimental effect on (A) the reputation or business of the
Company or any of its subsidiaries or affiliates or (B) Executive's reputation
or performance of his duties to the Company or any of its subsidiaries or
affiliates;


(iii)    a willful refusal or failure of Executive to comply with the lawful
instructions of Executive's supervisor or with the Company's Code of Business
Conduct and Ethics, the Company's Anti-Corruption and Bribery policy or any
other material corporate policy of the Company;


(iv)    Executive's willful or repeated failure to meet documented performance
objectives or to perform his duties or to follow reasonable and lawful
directives of the Board or the Designated Person (other than due to death or
Disability);

10

--------------------------------------------------------------------------------

EXECUTION VERSION



(v)    Executive's conviction of, or plea of nolo contendere to:


(A)any felony; or


(B)any other criminal charge that may reasonably expected to have a material
detrimental effect on the reputation or business of the Company or any of its
subsidiaries or affiliates; or


(vi)    Executive's willful failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
whether or not related to Executive's employment with the Company, after being
instructed to cooperate by the Designated Person, or the willful destruction of
or willful failure to preserve documents or other material known to be relevant
to any such investigation;


provided that with respect to clause (i), (iii), or (iv) above, Executive shall
have fifteen (15) days following written notice of the conduct which is the
basis for the potential termination for Cause within which to cure such conduct,
to the extent it can be cured, to prevent termination for Cause by the Company.
If Executive cures the conduct that is the basis for the potential termination
for Cause within such ten (10) day period, the Company's notice of termination
shall be deemed withdrawn. Except for violations of the Restrictive Covenant
Agreement or termination under Section 6.3(b)(v) above, only actions, conduct
and events occurring while Executive is employed by the Company shall be the
subject of a termination for Cause.
6.4    Disability.


(a)    In the event of Executive's Disability (as defined in (b) below), the
Company may terminate Executive's employment upon written notice to Executive
(or Executive's personal representative, if applicable) effective upon the date
of receipt thereof. The Company shall pay to Executive (i) the Accrued
Obligations as provided in Section 6.1 hereof and (ii) any unpaid Bonus earned
by Executive with respect to the year immediately preceding the year of
termination and the Prorated Bonus, with such bonuses to be paid when annual
bonuses are paid to other senior executives of the Company, but in no event
later than March 15 of the calendar year following the calendar year in which
Executive's employment terminated.


(b)    The term “Disability,” for purposes of this Agreement, generally shall
mean Executive's absence from the full-time performance of Executive's duties
pursuant to a reasonable determination made in accordance with the Company's
long-term disability plan that Executive is disabled and entitled to long-term
disability benefits as a result of incapacity due to physical or mental illness
that lasts, or is reasonably expected to last, for at least six (6) months.




6.5    Death. In the event of Executive's death during the Term of Employment or
at any time thereafter while payments are still owing to Executive under the
terms of this Agreement, the Company shall pay to Executive's beneficiary(ies)
(to the extent so designated by Executive) or his estate (to the extent that no
such beneficiary has been designated) (a) the Accrued Obligations as provided in
Section 6.1 hereof and (b) any unpaid Bonus earned by Executive with respect to
the calendar year immediately preceding the calendar year of termination and the
Prorated Bonus, with such bonuses to be paid when annual bonuses are paid to
other senior executives of the Company, but in no event later than March 15 of
the calendar year following the calendar year in which Executive's employment
terminated.


6.6    Participation in Plans. After the end of the Term of Employment,
Executive shall be eligible to participate in the Company's Executive Severance
Plan, which is expected to be adopted

11

--------------------------------------------------------------------------------

EXECUTION VERSION



before the end of 2013, and the Company's International Relocation Policy, in
each case in accordance with the terms then in effect; provided, however, that
the definition of Good Reason set forth in the Executive Severance Plan shall be
deemed to include Section 6.2(d)(vi) hereof for a period of two (2) years
following the end of the Term of Employment.


6.7    No Further Notice or Compensation or Damages. Executive understands and
agrees that he shall not be entitled to any further notice, compensation or
damages upon termination of employment under this Agreement, other than those
specified in Section 4, this Section 6, any ancillary documents or any plan,
program or arrangement of the Company.


6.8    Executive's Duty to Provide Materials. Upon the termination of
Executive's employment for any reason, Executive or his estate shall surrender
to the Company all correspondence, letters, files, contracts, mailing lists,
customer lists, advertising materials, ledgers, supplies, equipment, checks, and
all other materials and records of any kind that are the property of the Company
or any of its subsidiaries or affiliates, that may be in Executive's possession
or under his control, including, without limitation, any “soft” copies or
computerized or electronic versions thereof.


7.Change in Control.


(a)No Single Trigger Vesting or Benefits. None of the equity awards or other
benefits or entitlements provided for in this Agreement (including without
limitation Executive's rights to the Severance Payment) will vest or become
payable solely as the result of a change in control of the Company (whether as
defined in the Plan or under any other definition).


(b)Payments Subject to Excise Tax. If Executive becomes entitled to any payment,
benefit or distribution (or combination thereof) by the Company, any affiliated
company, or one or more trusts established by the Company for the benefit of its
employees, whether paid or payable pursuant to this Agreement or any other plan,
arrangement or agreement with the Company or any affiliated company (the
“Payments”), which are or are reasonably expected to become subject to the
excise tax imposed by Code Section 4999 (the “Excise Tax”), the aggregate
Payments shall be reduced (using a method that complies with Section 409A) to
the safe harbor amount under Code Section 280G if the value of Executive's net
after-tax benefit as a result of the reduction would exceed the value of the net
after-tax benefit if such reduction were not made and Executive paid the Excise
Tax. In no event will Executive be entitled to reimbursement for or any “gross
up” of any Excise Tax that he is required to pay.


(c)Calculations. All determinations required to be made under this Section 7,
including whether or when an Excise Tax is triggered, the expected Excise Tax
amount and the assumptions to be utilized in arriving at such a determination,
shall be made by a nationally recognized certified public accounting firm
designated by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations to both the Company and Executive within thirty (30)
business days after the receipt of notice that Payments are expected to become
payable, or such earlier time as is required by the Company. If the Accounting
Firm determines that no Excise Tax is payable by Executive, or that the amount
of the Excise Tax is such that the Payments should be reduced as described in
paragraph (a) above, it shall so indicate to the Company and Executive in
writing. Any determination by the Accounting Firm shall be binding upon the
Company and Executive. The reasonable costs of the Accounting Firm shall be paid
by the Company.


8.Notices. All notices or communications hereunder shall be in writing,
addressed to the Designated Person of the Company as follows:

12

--------------------------------------------------------------------------------

EXECUTION VERSION



To the Company:
Peabody Energy Corporation
701 Market Street, Suite 1400
St. Louis, Missouri 63101-1826
To Executive at the most recent address set forth in the Company's personnel
records.
Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of sending shall constitute the time at which notice was given.
Notwithstanding the foregoing, any notice required or permitted hereunder from
the Company to Executive may be made by electronic means, including by
electronic mail to the Company-maintained electronic mailbox of Executive, and
Executive hereby consents to receive such notice by electronic delivery; notices
sent electronically will be deemed given on the day sent. To the extent
permitted in an electronically delivered notice described in the previous
sentence, Executive shall be permitted to respond to such notice or
communication by way of a responsive electronic communication, including by
electronic mail.
9.Severability. If any provision of this Agreement is declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof, which shall remain in full force and
effect.


10.Assignment. Neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive (except
by will or by operation of the laws of intestate succession) or by the Company,
except that the Company may assign this Agreement, in writing, to any successor
(whether by merger, consolidation, asset sale, purchase, spin-off, public
offering, liquidation, combination or other similar transaction) to all or
substantially all of the stock, assets or businesses of the Company. This
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the heirs and representatives of Executive and the permitted assigns and
successors of the Company.


11.Amendment; Waiver. This Agreement may be amended only by written agreement of
the parties hereto; provided, however, that the Company may amend the provisions
of this Agreement as required by law. The waiver by either party of compliance
with any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.




12.Code Section 409A Compliance.


12.1    This Agreement is intended to comply with Section 409A and shall, to the
extent practicable, be construed in accordance therewith. Accordingly,
notwithstanding anything in this Agreement to the contrary, if the Company
determines that Executive is a “specified employee” (as defined in Code Section
409A(a)(2)(B)(i)) at the time of his Separation from Service and any amount
payable to Executive under this Agreement is a deferral of compensation subject
to the additional tax described in Code Section 409A(a)(1)(B) and would be
considered a payment upon Executive's Separation from Service, then such amount
shall not be paid before the date that is the earlier of (a) six (6) months and
one (1) day after Executive's Separation from Service or (b) Executive's death
(the “Delay Period”). Upon the expiration of the Delay Period, the initial
payment following the Delay Period shall include a lump sum payment equal to
those payments that otherwise would have been paid if the delay

13

--------------------------------------------------------------------------------

EXECUTION VERSION



had not applied, and any remaining payments due shall be payable in accordance
with their original payment schedule.


12.2    If either party to this Agreement reasonably determines that any amount
payable pursuant to this Agreement would result in adverse tax consequences
under Section 409A (including, but not limited to, the additional tax described
in Code Section 409A(a)(1)(B)), then such party shall deliver written notice of
such determination to the other party, and the parties hereby agree to work in
good faith to amend this Agreement so it (a) is exempt from, or compliant with,
the requirements of Section 409A, if possible and (b) preserves as nearly as
possible the original intent and economic effect of the affected provisions.


13.Mitigation and Offset. Executive's right to severance pursuant to Section
6.2(b) of this Agreement is not subject to any requirement that Executive seek
other employment or otherwise attempt in any way to reduce any amounts payable
to him. Further, the amount payable to Executive shall not be reduced by any
compensation or income earned by Executive as the result of employment by
another employer or self-employment, including retirement benefits.


14.Beneficiaries; References. Executive shall be entitled to select (and change,
to the extent permitted under any applicable law) a beneficiary or beneficiaries
to receive any compensation or benefit payable hereunder following Executive's
death, and may change such election, in either case by giving the Company
written notice thereof. In the event of Executive's death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.


15.Share Ownership Requirements. Executive will be subject to the Company's
executive share ownership requirements. These requirements are subject to review
by the Compensation Committee from time to time, and currently require that,
within five years, an executive in the position of Chief Operating Officer must
hold Company shares with a value of three times his base salary. Executive will
also be subject to the Company's trading policy applicable to Company
executives, which requires Executive to provide advance notice to, and obtain
preapproval from, the Company's legal department should he intend to exercise
Options, or buy or sell Company shares, and provide the detail of any proposed
transaction. Executives are not permitted to enter into “hedging” transactions
(such as puts, calls, straddles, or collar transactions) relating to Company
securities, nor may they pledge any of their Company securities as collateral
for a loan.


16.Dispute Resolution. Any dispute or controversy arising under or in connection
with this Agreement (other than an action to enforce the covenants in the
Restrictive Covenant Agreement) or any ancillary documents shall be resolved by
arbitration in St. Louis, Missouri, and judgment on the award by the arbitrator
may be entered in any court having jurisdiction over the parties or their
assets. Such award will be final and binding on the parties. The arbitration
shall be conducted in accordance with the rules of the American Arbitration
Association (AAA). Except as may be required by law or the rules of any
applicable stock exchange, the parties shall preserve the confidentiality of all
aspects of the arbitration, including any discovery conducted and all documents
filed with the AAA. With regard to any claims for breach of contract, the AAA's
Commercial Arbitration Rules shall apply. Nothing in this provision shall
prevent any party from seeking interim measures, including but not limited to
equitable relief, from any court having jurisdiction.


Three arbitrators shall be selected. The Company shall designate one arbitrator
and Executive shall designate one arbitrator. The third arbitrator shall be
jointly designated by the Company and Executive. Each party shall pay its own
respective attorneys' fees. If this Section 16 conflicts with the AAA Rules, the
provisions of this Section 16 will apply.

14

--------------------------------------------------------------------------------

EXECUTION VERSION



Notwithstanding anything in this Section 16 to the contrary, payments made under
this Section 16 that are provided during one calendar year shall not affect the
amount of such payments provided during a subsequent calendar year. Payments
under this Section 16 may not be exchanged or substituted for other forms of
compensation to Executive, and any such payment will be paid within sixty (60)
days after Executive prevails, but in no event later than the last day of
Executive's taxable year following the taxable year in which he incurred the
expense giving rise to such payment.
17.Governing Law. This Agreement shall be construed, interpreted and governed in
accordance with the laws of the State of Missouri, without reference to rules
relating to conflicts of law.


18.Effect on Prior Agreements. This Agreement and any ancillary documents
contain the entire understanding between the parties hereto and this Agreement
supersedes in all respects any prior or other agreement or understanding,
written or oral, between the Company, any affiliate of the Company or any
predecessor of the Company or affiliate of the Company and Executive.


19.Withholding. The Company shall be entitled to withhold from payments to or on
behalf of Executive any amount of tax withholding required by law.


20.Currency. All dollar amounts or references contained in this Agreement and
any ancillary document refer to the United States dollar.


21.Survival. Notwithstanding Executive's Separation from Service, the applicable
provisions of this Agreement (such as Section 3.6, Section 4.4, Sections 5
through 22, and the Restrictive Covenant Agreement) shall remain in effect as
long as is reasonably necessary to give effect thereto in accordance with the
terms hereof.


22.Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original.


[SIGNATURE PAGE FOLLOWS]

15

--------------------------------------------------------------------------------

EXECUTION VERSION





PEABODY ENERGY CORPORATION
    
By: /s/ Gregory H.Boyce                     
Name: Gregory H. Boyce
Title: Chairman & CEO
Date: August 21, 2013






EXECUTIVE
/s/ Glenn L. Kellow
Glenn L. Kellow
Date: August 21, 2013



16

--------------------------------------------------------------------------------

EXECUTION VERSION



ANNEX A
RESTRICTIVE COVENANT AGREEMENT
This Agreement dated ______________ is by and between Peabody Energy
Corporation, a Delaware corporation (the “Company”), and [___________]
(“Executive”).
WHEREAS, Executive has accepted employment in a senior position with the
Company; and
WHEREAS, the Company deems it essential to the protection of its confidential
information and competitive standing in its market to have its senior leadership
have reasonable restrictive covenants in place; and
WHEREAS, Executive agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing; and
NOW THEREFORE, in consideration for the provisions stated below, and intending
to be legally bond thereby, the parties agree as follows.
1.Executive has been informed and is aware that the execution of this Agreement
is a necessary term and condition of the Employee's employment, or continued
employment.


2.While employed by the Company and at all times thereafter, Executive will not,
directly or indirectly, use for himself or use for, or disclose to, any party
other than the Company, or any subsidiary of the Company (other than in the
ordinary course of Executive's duties for the benefit of the Company or any
subsidiary of the Company), any secret or confidential information regarding the
business or property of the Company or its subsidiaries or regarding any secret
or confidential apparatus, process, system, or other method at any time used,
developed, acquired, discovered or investigated by or for the Company or its
subsidiaries, whether or not developed, acquired, discovered or investigated by
Executive. At the termination of Executive's employment or at any other time the
Company or any of its subsidiaries may request, Executive shall promptly deliver
to the Company all memoranda, notes, records, plats, sketches, plans or other
documents (including, without limitation, any “soft” copies or computerized or
electronic versions thereof) made by, compiled by, delivered to, or otherwise
acquired by Executive concerning the business or properties of the Company or
its subsidiaries or any secret or confidential product, apparatus or process
used developed, acquired or investigated by the Company or its subsidiaries.


3.In consideration of the Company's obligations under this Agreement, Executive
agrees that while employed by the Company and (a) for a period of one (1) year
thereafter, without the prior written consent of the Board of Directors of the
Company (the “Board”), he shall not, directly or indirectly, as principal,
manager, agent, consultant, officer, director, stockholder, partner, investor,
lender or employee or in any other capacity, carry on, be engaged in or have any
financial interest in, any entity which is in competition with the business of
the Company or its subsidiaries; and (b) for a period of two (2) years
thereafter, without the prior written consent of the Board, he shall not, on his
own behalf or on behalf of any person, firm or company, directly or indirectly,
(i) solicit or offer employment to or hire any person who is or has been
employed by the Company or its subsidiaries at any time during the twelve (12)
months immediately preceding such solicitation or (ii) solicit or entice away or
in any manner attempt to

17

--------------------------------------------------------------------------------

EXECUTION VERSION



persuade any client, vendor, business partner, customer or prospective customer
of the Company to discontinue or diminish his, her or its relationship or
prospective relationship with the Company or to otherwise provide his, her or
its business to any corporation, partnership or other business entity which
engages in any line of business in which the Company is engaged (other than the
Company).


4.For purposes of this Restrictive Covenant Agreement, an entity shall be deemed
to be in competition with the Company if it is principally involved in the
purchase, sale or other dealing in any property or the rendering of any service
purchased, sold, dealt in or rendered by the Company or its subsidiaries as a
part of the business of the Company or its subsidiaries within the same
geographic area in which the Company or its subsidiaries effects such sales or
dealings or renders such services. Notwithstanding this paragraph 4 or paragraph
7, nothing herein shall be construed so as to preclude Executive from investing
in any publicly or privately held company, provided that no such investment in
the equity securities of an entity with publicly traded equity securities may
exceed one percent (1%) of the equity of such entity, and no such investment in
any other entity may exceed five percent (5%) of the equity of such entity,
without the prior written approval of the Board.


5.Executive agrees that he will not at any time make, directly or indirectly,
any negative, derogatory, disparaging or defamatory comment, whether written,
oral or in electronic format, to any reporter, author, producer or similar
person or entity or to any general public media in any form (including, without
limitation, books, articles or writings of any other kind, as well as film,
videotape, audio tape, computer/Internet format or any other medium) that
concerns directly or indirectly the Company its business or operations, or any
of its current or former agents, employees, officers, directors, customers or
clients.


6.Upon the termination of Executive's employment for any reason, Executive or
his estate shall surrender to the Company all correspondence, letters, files,
contracts, mailing lists, customer lists, advertising materials, ledgers,
supplies, equipment, checks, and all other materials and records of any kind
that are the property of the Company or any of its subsidiaries or affiliates,
that may be in Executive's possession or under his control, including, without
limitation, any “soft” copies or computerized or electronic versions thereof.


7.Executive agrees that the covenant not to compete, the covenants not to
solicit and the covenant not to make disparaging comments are reasonable under
the circumstances and will not interfere with his ability to earn a living or
otherwise to meet his financial obligations. Executive and the Company agree
that if in the opinion of any court of competent jurisdiction such restraint is
not reasonable in any respect, such court shall have the right, power and
authority to excise or modify such provision or provisions of this covenant
which appear unreasonable and to enforce the remainder of the covenant as so
amended. Executive agrees that any breach of the covenants contained in this
Restrictive Covenant Agreement would irreparably injure the Company.
Accordingly, Executive agrees that, in the event that a court enjoins Executive
from any activity prohibited by this Restrictive Covenant Agreement, the Company
may, in addition to pursuing any other remedies it may have in law or in equity,
cease making any payments otherwise required under his employment agreement with
the Company (if any) and obtain an injunction against Executive from any court
having jurisdiction over the matter restraining any further violation of this
Agreement by Executive.

18

--------------------------------------------------------------------------------

EXECUTION VERSION



8.Executive acknowledges and agrees that cash and equity incentive compensation
paid in connection with this employment shall be subject to cancellation and
recoupment by the Company, and shall be repaid by Executive to the Company, to
the extent required by law, regulation or listing requirement, or by any Company
policy adopted pursuant thereto.


9.No waiver or modification of all or any part of this Agreement will be
effective unless set forth in a written document signed by both the Company and
Executive expressly indicating their intention to waive or modify the specified
provisions of this Agreement. If the Company chooses not to enforce its rights
in the event Executive breaches some or all of the terms of this Agreement, the
Company's rights with respect to any such breach shall not be considered a
waiver of a future breach by Executive of this Agreement, regardless of whether
the breach is of a similar nature or not.


10.This Agreement accurately sets forth and entirely sets forth the
understandings reached between Executive and the Company with respect to the
matters treated herein. If there are any prior written or oral understandings or
agreements pertaining to the subject matter addressed in this Agreement, they
are specifically superseded by this Agreement and have no effect. This Agreement
is binding on Executive and the Company, and our respective successors, assigns
and representatives.


11.This Agreement shall be construed, interpreted and governed in accordance
with the laws of the State of Missouri, without reference to rules relating to
conflicts of law.


IN WITNESS WHEREOF, and the Company and Executive have executed this Agreement
on the date(s) noted next to their respective signatures.


[SIGNATURE PAGE FOLLOWS]

19

--------------------------------------------------------------------------------

EXECUTION VERSION









PEABODY ENERGY CORPORATION


By:________________________________    
Name:
Title:
Date:
  






EXECUTIVE
___________________________________
[    ]
Date:





20